     Case 8:17-cv-01281-DOC-DFM Document 44 Filed 01/09/19 Page 1 of 3 Page ID #:609



1      GREENBERG TRAURIG, LLP                  SETAREH LAW GROUP
       Robert J. Herrington (SBN CA 234417)    Shaun Setareh (SBN CA 204514)
2      1840 Century Park East, Suite 1900      shaun@setarehlaw.com
       Los Angeles, California 90067           Thomas Segal (SBN CA 222791)
3      Tel.: 310.586.7700; Fax: 310.586.7800   thomas@setarehlaw.com
       herringtonr@gtlaw.com                   9459 Wilshire Boulevard, Suite 907
4                                              Beverly Hills, California 90212
       James N. Boudreau (admitted pro hac
5      vice)                                   Attorneys for Plaintiff,
       2700 Two Commerce Square                RANDY PITRE
6      2001 Market Street
       Philadelphia, Pennsylvania 19103
7      Tel.: 215.988.7833; Fax: 215-988-7801
       boudreauj@gtlaw.com
8
       Leanna C. Costantini (SBN CA 294028)
9      3161 Michelson Drive, Suite 1000
       Irvine, California 92612
10     Tel.: 949.732.6500; Fax: 949.732.6501
       costantinil@gtlaw.com
11
       Attorneys for Defendant,
12     WAL-MART STORES, INC.
13
14
15                             UNITED STATES DISTRICT COURT
16          FOR THE CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
17
18     RANDY PITRE, on behalf of himself,      CASE NO. 8:17-cv-1281-DOC-DFMx
       all others similarly situated,
19                                             STIPULATION TO EXTEND
              Plaintiff,                       MEDIATION DEADLINE
20
       v.                                      Current deadline:      January 9, 2019
21                                             Proposed new deadline: April 9, 2019
       WAL-MART STORES, INC., a
22     Delaware corporation; and DOES 1
       through 100, inclusive,
23
              Defendants.
24
25
26
27
28

                                                1
                            STIPULATION TO EXTEND MEDIATION DEADLINE
     Case 8:17-cv-01281-DOC-DFM Document 44 Filed 01/09/19 Page 2 of 3 Page ID #:610



1            Defendant Wal-Mart Stores, Inc. (“Walmart”) and Plaintiff Randy Pitre
2      (“Plaintiff”) (collectively, the “Parties”), by and through their respective counsel, hereby
3      stipulate to extend the deadline for the Parties to participate in private mediation to April
4      9, 2019. In support of this stipulation, the Parties state as follows:
5            WHEREAS, on July 30, 2018, the Court entered an Order re Joint Stipulation to
6      Alter Briefing Deadlines and Schedule, ECF No. 32, setting the deadline for the Parties to
7      engage in private mediation as January 9, 2019;
8            WHEREAS, on October 15, 2018, Plaintiff filed his motion for class certification,
9      ECF No. 34, and moved to add additional class representatives, ECF No. 33;
10           WHEREAS, on November 15, 2018, Walmart filed its opposition to Plaintiff’s
11     motion for class certification, ECF No. 36;
12           WHEREAS, on December 21, 2018, Walmart filed its opposition to Plaintiff’s
13     motion to add additional class representatives, ECF No. 39;
14           WHEREAS, the hearing on Plaintiff’s motion for class certification and motion to
15     add additional class representatives is set for January 14, 2019, at 8:30 a.m.;
16           WHEREAS, the Parties have had multiple discussions regarding mediation, but
17     given the uncertainty regarding class certification and whether additional class
18     representatives will be added, the Parties believe that a mediation would be more
19     productive after the Court addresses Plaintiff’s motions for class certification and to add
20     additional class representatives;
21           WHEREAS, the Parties have selected a mediator;
22           WHEREAS, the Parties stipulation extending the deadline to complete private
23     mediation will not affect any other dates pending before the Court;
24           THEREFORE, IT IS HEREBY STIPULATED by and between Walmart and

25
26
27
28

                                                2
                            STIPULATION TO EXTEND MEDIATION DEADLINE
     Case 8:17-cv-01281-DOC-DFM Document 44 Filed 01/09/19 Page 3 of 3 Page ID #:611



1      Plaintiff that the deadline for the Parties to participate in private mediation is extended to
2      April 9, 2019.
3
4      DATED: January 9, 2019                     GREENBERG TRAURIG, LLP
5
6                                           By         /s/ Robert J. Herrington
                                                  Robert J. Herrington
7
8
9
       DATED: January 9, 2019                     SETAREH LAW GROUP
10
11
                                            By         /s/ Shaun Setareh
12                                                Shaun Setareh
13
14                                           ATTESTATION
15           I, Robert J. Herrington, am the CM/ECF user whose ID and password are being
16     used to file this Stipulation To Extend Mediation Deadline. Pursuant to Local Civil Rule
17     5-4.3.4(a)(2)(i), I hereby attest that Shaun Setareh, on whose behalf this filing is jointly
18     submitted, has concurred in this filing.
19
20                                                /s/ Robert J. Herrington
                                                  Robert J. Herrington
21
22
23
24
25
26
27
28

                                                3
                            STIPULATION TO EXTEND MEDIATION DEADLINE
